NOTE: ThiS order is 110np1'ecedential.
United States Court of AppeaIs
for the FederaI Circuit
DNT, LLC,
Plaintiff/ C0unterclaiman,t-Appellant,
V.
SPRINT SPECTRUM, LP AND NEXTEL `
OPERATIONS, INC.,
Defen,clants-Appellees,
and
CELLCO PARTNERSI-IIP (1)01NG BUs1NEss AS
VER1z0N W1RELEss) AND ALLTEL
COMMUNICATIONS, LLC,
Defendants-Appellees,
and
T-MOBILE USA, INC.,
Defendan,t-Appellee,
and
UNITED STATES CELLULAR CORPORATION,
Defendcmt-Appellee,
and
NOVATEL WIRELESS, INC.,
C'0unterclaim Defendant-Appellee.

DNT v. sPRINT sPEcTRUM 2
2011-1001
Appea1 from the United States District Court for the
Eastern District of Virginia in case no. 09-CV-O021, Chief
Judge James R. Spencer.
ON MOTION
ORDER
The parties move for a 30-day extension of time; until
Decen1ber 30, 2010, for DNT, LLC to file its opening brief
until February 8, 2011, for Sprint Spectrum, LP, et al. to
file their responsive briefs, and until February 22, 2011,
for DNT, LLC to file its reply brief. -
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted.
FoR THE CoURT
N9V 2 9 2010 /3/Jan H0rba1y
Date J an Horba1y
Clerk
ccc Adam V. Fl0yd, Esq. n go
Michae1 J. Bettinger, Esq. u.s, cougar g¥AppEA;5 mg
Kevin P. Anders0n, Esq. ' THE FEDER""'~ c'P5U'T
Robert Edward Krebs, Esq. 0 »' 9 t 1
Ramsey M. A1-Salam, Esq.  z  0
Anthony J. Dain, Esq. nw H0RBALY
s2 1 cLERK